                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor

                                         7

                                         8                             UNITED STATES BANKRUPTCY COURT

                                         9                             NORTHERN DISTRICT OF CALIFORNIA

                                        10                                           SAN JOSE DIVISION

                                        11

                                        12 In re                                                     CASE NO.: 21-50915-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                             PIERCE CONTRACTORS, INC.                                EX-PARTE APPLICATION TO SET
                                        14                                                           PLAN REVIEW CONFERENCE
                                                            Debtor
                                        15
                                                                                                     CHAPTER 11
                                        16                                                           (Subchapter V)

                                        17
                                                                                                     Date:    None set
                                        18                                                           Time:    None Set
                                                                                                     Ctrm.:   Telephonic or Video Only***
                                        19

                                        20
                                                    Comes now Debtor Pierce Contractors, Inc. and respectfully requests that a plan review
                                        21
                                             conference be set in the herein case.
                                        22

                                        23          1.      Debtor filed the herein case on July 9, 2021.

                                        24          2.      A foreclosure sale has been set for July 19, 2021. A motion to impose the stay is

                                        25 set for July 15, 2021.

                                        26
                                                    3.      In a prior case creditors were disenchanted that the case was not expeditiously
                                        27
                                             prosecuted.
                                        28                                                       1
                                                                         Ex-parte Application to Set Plan Review Conference
                                       Case: 21-50915      Doc# 33      Filed: 07/14/21      Entered: 07/14/21 18:03:51       Page 1 of 2
                                         1          4.      In the herein case, pleadings were expeditiously filed. Already filed are:

                                         2          Application to Employ The Fuller Law Firm, P.C.
                                         3
                                                    Motion to value to cram 1st trust deed
                                         4
                                                    Motion to value to strip two junior deeds of trust
                                         5
                                                    Motion to incur debt;
                                         6
                                                    Motion to impose stay;
                                         7

                                         8          Subchapter V Plan;

                                         9          5.      If the plan is consensual, creditors will enjoy substantial payment within two
                                        10 months of the Effective Date.

                                        11
                                                    6.      The UST is already familiar with this case from a prior filing filed by Mlnarik Law
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                             Offices.
                                        13
                      (408) 295-5595




                                                    7.      The undersigned has conferred with the Subchapter V trustee to brief her of
                                        14

                                        15 Debtor’s intentions.

                                        16          7.      Subchapter V cases are meant to be expeditiously prosecuted. The San Jose

                                        17 Division, however, mandates a plan review conference such that the plan cannot be set for hearing

                                        18 until the plan has been reviewed.

                                        19
                                                    WHEREFORE Debtor respectfully requests that the Plan be set for a plan review
                                        20
                                             conference at the earliest available, convenient date.
                                        21

                                        22

                                        23 DATED: July 14, 2021                          THE FULLER LAW FIRM, PC

                                        24
                                                                                         By: /s/ Lars T. Fuller________________
                                        25                                                   LARS T. FULLER
                                                                                             Attorney for Debtor
                                        26

                                        27

                                        28                                                       2
                                                                         Ex-parte Application to Set Plan Review Conference
                                       Case: 21-50915      Doc# 33      Filed: 07/14/21      Entered: 07/14/21 18:03:51       Page 2 of 2
